Respondent was admitted to the Bar by the Appellate Division, Second Judicial Department, on October 23, 1974. Petitioner moved to suspend respondent forthwith from the practice of law pending the disposition of charges of professional misconduct contained in a petition dated April 8, 1982 and petitioner’s investigation of an additional complaint. Notwithstanding respondent’s denial of the charges, the evidence submitted on the motion establishes a strong probability that respondent is guilty of serious professional misconduct. Moreover, the papers establish that respondent is unable to produce any records that would verify his implausible version of the events upon which some of the charges are based. In view of the gravity of the charges, involving two incidents of conversion of clients’ funds, we believe that respondent’s immediate suspension is necessary to protect the public and to preserve the integrity of the profession. Motion granted and respondent is suspended from the practice of law, effective July 19, 1982, pending the resolution of this disciplinary proceeding and the further order of this court. Sweeney, J. P., Kane, Mikoll, Weiss and Levine, JJ., concur.